Citation Nr: 0434351	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  He died in January 2001; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by 
which the RO granted eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, granted entitlement 
to aid and attendance allowance for a surviving spouse, but 
denied service connection for cause of death and entitlement 
to dependency and indemnity compensation in accordance with 
38 U.S.C.A. § 1318.  The appellant entered a Notice of 
Disagreement in November 2001, which included a letter 
discussing entitlement to benefits on the basis that the 
veteran had been totally disabled for the past 10 years. 

This case was remanded by the Board in December 2003.


FINDINGS OF FACT

1.  The veteran died January [redacted] 2001.

2.  The veteran's death was due to congestive heart failure, 
which was due to or as a consequence of ischemic 
cardiomyopathy, with chronic obstructive pulmonary disease 
(COPD) listed as another significant condition contributing 
to death.  

3.  At the time of the veteran's death he was service-
connected for post-traumatic stress disorder (PTSD), 
bilateral knee disabilities, shell fragment wounds, hearing 
loss, and tinnitus.  

4.  Service-connected disability did not cause or hasten the 
veteran's death.

5.  The veteran was granted temporary 100 percent disability 
due to knee surgery, effective from October 25, 1993, to 
January 1, 1994.

6.  The veteran was granted a total schedular rating for 
right knee replacement from January 1, 1994, to January 1, 
1995, and entitlement to a total rating based on individual 
unemployability effective from January 1, 1995.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004). 

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran died January [redacted] 2001.  His death certificate 
attributed death to congestive heart failure, due to or as a 
consequence of ischemic cardiomyopathy.  Chronic obstructive 
pulmonary disease was listed as another significant condition 
contributing to death.  The physician certifying the death 
certificate indicated that the interval between the onset of 
the fatal conditions and the veteran's death was years.  No 
autopsy was performed.  In a rating decision dated in October 
2001, the RO, inter alia, denied service connection for cause 
of the veteran's death and entitlement to DIC under the 
provisions of  38 U.S.C.A. § 1318.  

The appellant contends that the stress and unrest from the 
veteran's PTSD contributed to his death from congestive heart 
failure.  The appellant also contends that the veteran was 
entitled to 100 percent disability as early as 1990, which, 
if true, would entitle her to DIC under 38 U.S.C.A. § 1318.  

At a January 2002 hearing at the RO, the appellant, through 
her son, contended that the veteran was treated by a "female 
[VA] doctor" who told family members that the veteran's 
"stress contributed to the conditions of his body."  As 
noted above, on remand the RO was to try to ascertain the 
identity of this VA health care provider.  That VA health 
care provider has been identified as B.M., LCSW, and her 
treatment notes for the period September 1992 through June 
1994 are of record.  Those treatment notes reflect ongoing 
treatment for PTSD, but do not associate the veteran's PTSD 
with any other disorder, service connected or not.

The veteran was service connected for several disabilities, 
with effective dates beginning in October 1990.  Service 
connection was granted for hearing loss, evaluated as 10 
percent disabling from October 29, 1990, and was never 
increased.  Service connection was also in effect for 
tinnitus, evaluated as 10 percent disabling from October 29, 
1990, also never increased.  

Service connection was granted for status post small fragment 
wound of the left thigh and hip with traumatic arthritis, 
evaluated as 0 percent disabling from October 29, 1990, and 
10 percent from September 19, 1994.  Service connection was 
also in effect for status post shell fragment wound of the 
right middle and ring fingers, evaluated as 0 percent 
disabling from October 29, 1990, and 10 percent from 
September 19, 1994.

The veteran was also service connected for shell fragment 
wound and traumatic arthritis of the left knee, initially 
evaluated as 0 percent disabling from October 29, 1990, and 
subsequently re-evaluated as 10 percent disabling from 
October 29, 1990, and 30 percent effective May 1, 1994.  The 
veteran was service connected for shell fragment wound right 
calf and traumatic arthritis of the right knee, evaluated as 
0 percent disabling from October 29, 1990; re-evaluated as 10 
percent disabling from October 29, 1990; increased to 30 
percent disabling from January 22, 1993; increased to 100 
percent disabling from October 25, 1993 based on need for 
convalescence and 100 percent on a schedular basis from 
January 1, 1994, following right knee replacement; and 
decreased to 30 percent disabling from January 1, 1995.  

The veteran was service connected for PTSD, originally 
evaluated as 10 percent disabling from June 18, 1992, the 
date on which the PTSD claim arose.  By a rating decision 
dated in August 1995 the evaluation was increased to 30 
percent, effective June 18, 1992.

Thus, the veteran was first evaluated as 100 percent disabled 
effective October 25, 1993 following his right knee 
replacement surgery.  The veteran was thus rated 100 percent 
disabled from October 25, 1993 until his death.

In a rating decision dated in January 1996, the RO concisely 
reviewed the veteran's combined service-connected disability 
history:  the veteran was held to be 40 percent disabled from 
October 29, 1990; 60 percent disabled from June 18, 1992; 70 
percent disabled from January 22, 1993; and 100 percent 
disabled from October 25, 1993.

The veteran's service medical records (SMRs) show treatment 
for his combat wounds, including hearing loss due to 
concussion injury.  The SMRs are negative for any complaints, 
finding, or diagnosis of congestive heart failure, ischemic 
cardiomyopathy, or chronic obstructive pulmonary disease.  

A discharge note from the University Hospital in Columbia, 
Missouri dated in December 1991 shows the veteran's heart-
related medical history began with a myocardial infarction in 
1975.  Another myocardial infraction occurred in 1987.  The 
veteran underwent a six-vessel coronary artery bypass graft 
in 1987.  Treatment records from the VA Medical Center (VAMC) 
in Kansas City, Missouri dated in January 2000 show the first 
record of a diagnosis of COPD.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including organic heart disease, may be presumptively service 
connected if they have become manifest to a degree of 10 
percent disabling or more within one year of leaving military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2004).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or was aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312.

As indicated above, the veteran's death certificate shows 
that he died from congestive heart failure, due to or as a 
consequence of ischemic cardiomyopathy.  Chronic obstructive 
pulmonary disease was listed as another significant condition 
contributing to death.  The death certificate does not refer 
to any of the disorders for which service connection was in 
effect at the time of the veteran's death.

Service medical records are negative for any evidence of any 
heart disease or COPD.  Service connection for cause of death 
on a direct basis is therefore not warranted.  The veteran's 
heart disorder did not manifest itself until about 1975, some 
30 years after discharge; and the record does not show a 
diagnosis of COPD until January 2000, nearly 55 years after 
military service.  Service connection on a presumptive basis 
is therefore not warranted.  In sum, there is no medical 
opinion or other medical evidence of record suggesting any 
relationship between the veteran's fatal disease processes 
and his period of service.  38 C.F.R. § 3.312.

In addition, there is no medical evidence suggesting that any 
of the veteran's service-connected disabilities caused or 
hastened his heart disease and death.  Appellant contends 
that the stress and unrest from the veteran's PTSD 
contributed to his death from heart failure.  In support of 
this claim the appellant avers that B.N., LCSW, told family 
members that this was so.  The evidence of record does not, 
however, support the contention.  Treatment notes signed by 
B.N. make no such assessment.  Even if, arguendo, B.N. had 
made such an assessment, B.N. is a social worker, not a 
medical doctor, and is not, therefore, competent to provide 
medical opinion regarding cardiac complications.  

In this vein, the only evidence of record supportive of the 
appellant's claim that a service-connected disability 
contributed to the veteran's death consists of the lay 
statements of the appellant and her representatives.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2003).  Medical diagnosis, by its 
very nature, requires specialized education, training, and 
experience.  Thus, while the appellant and her 
representatives are competent as laypersons to describe what 
they may have observed in the veteran, they are not competent 
to provide medical opinion as to his cause of death.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In the absence of competent evidence linking the cause of the 
veteran's death to service or to any service-connected 
disability, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  Accordingly, 
service connection for the cause of the veteran's death is 
denied.

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may nevertheless be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty and for at least five years immediately 
preceding death; or, the veteran was a former prisoner of war 
(POW) who died after September 30, 1999, and whose disability 
was continuously rated as totally disabling for a period of 
not less than one year immediately preceding death.  See 38 
U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

There is no evidence that the veteran was ever a POW, and no 
evidence that he was totally disabled five years from the 
date of his discharge or release from active duty.  At issue 
here, then, is whether the veteran was totally disabled for 
10 or more years prior to his death.  He was not.

The Board notes that there have been several court decisions 
in recent years which have resulted in some confusion in the 
processing of claims for DIC under 38 U.S.C.A. § 1318.  Some 
of the confusion has been resolved by two recent decisions 
from the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  Nevertheless, a discussion of the 
evolution of the handling of such claims is useful in 
understanding the state of the law.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse could attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death, and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to these Court decisions, VA 
amended 38 C.F.R. § 3.22, the implementing regulation for 38 
U.S.C.A. § 1318, to restrict the award of DIC benefits to 
cases where a veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibited 
"hypothetical entitlement" as a basis for establishing 
eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318, and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted the two differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to either explain the rationale for 
interpreting the statutes differently, or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way, and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so, and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
in NOVA II also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes 
as a bar to the filing of new claims posthumously by the 
veteran's survivor, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening "hypothetical entitlement" 
claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of the theory of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.  

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the only time during which the 
veteran was in receipt of a total disability rating for 
service-connected disability was from October 25, 1993.  

In testimony before a RO hearing officer in January 2002, 
appellant's son averred that the veteran was rated as 100 
percent disabled beginning from the start of his VA claims 
(1990).  Offered as evidence of this contention was his claim 
that the veteran had received two large checks from VA for 
back payment of disability claims.  This contention is 
unavailing.  The record clearly shows that the veteran was 
not evaluated as 100 percent disabled until October 25, 1993 
following his right knee replacement surgery.  The receipt of 
two checks in 1995, which were almost certainly back payments 
resulting from increased evaluations of disabilities noted 
above, cannot change that fact. 

Since the veteran was not rated at 100 percent disabled for 
the 10 years prior to his death; was not continuously rated 
as totally disabled for five years after service and leading 
up to his death (as he was discharged in October 1945 and 
died in January 2001); and was not a former POW who died 
after September 30, 1999, with a disability continuously 
rated as totally disabling for a period of not less than one 
year immediately preceding death, the appellant's claim must 
be denied.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In deciding these issues the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the appellant.  38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
even an approximate balance of negative and positive evidence 
on the merits.  Therefore, on the basis of the above 
analysis, and after consideration of all of the factors, the 
Board finds a preponderance of the evidence is against the 
appellant's claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra, at 57-58. 

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing claims.  In adjudicating 
this appellant's claim, the Board has considered the 
provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the appellant was apprised of the 
possibility of survivors' benefits in a letter dated in 
February 2001, which included a VA Form 21-534, DIC, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
By letter dated later in February 2001, the RO notified the 
appellant of evidence needed to advance any survivor claims.  
VA's duty to assist was briefly explained to the appellant in 
a June 2002 letter.  The appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
July 2002.  

As noted above, on remand by the Board additional development 
was sought, including the requirement that specific and 
detailed notification regarding the VCAA be provided to the 
appellant.  A letter dated in February 2004 apprised the 
appellant of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what information VA would assist in obtaining on 
the appellant's behalf, and where the appellant was to send 
the information sought.  Additionally, the RO informed the 
appellant of the results of its rating decision, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also obtained additional VA treatment records 
identified in the December 2003 Board remand.  After the 
appellant identified the VA LCSW who was alleged to have said 
that the veteran's "stress contributed to the conditions of 
his body", the RO specifically addressed her treatment 
records in re-adjudicating the case.  The appellant was also 
afforded the opportunity to appear before a Board hearing, 
which was originally accepted, and later cancelled.  Given 
the standard of the regulation, the Board finds that VA has 
no duty to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



